         Case 2:20-cv-01834-BJR Document 25-1 Filed 12/31/20 Page 1 of 4




 1

 2

 3

 4

 5
                            EXHIBIT 2
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     Ex 2 to RESPONSE TO PATRIK GUSTAVSSON’S   SCHROETER, GOLDMARK & BENDER
                                                 810 Third Avenue ● Suite 500 ● Seattle, WA 98104
     MOTION TO QUASH –                              Phone (206) 622-8000 ● Fax (206) 682-2305
     Case No. 2:20-cv-1834 BJR
Case 2:20-cv-01834-BJR Document 25-1 Filed 12/31/20 Page 2 of 4
Case 2:20-cv-01834-BJR Document 25-1 Filed 12/31/20 Page 3 of 4
Case 2:20-cv-01834-BJR Document 25-1 Filed 12/31/20 Page 4 of 4
